PER CURIAM.
Wanda Wright was convicted of a violation of section 787.04(4), Florida Statutes, for failing to timely return her children to their father, the custodial parent, following a summer vacation visit outside the state of Florida. The visitation was pursuant to a modified final judgment respecting custody. A final judgment is not “any action or proceeding pending in this state” as required by the statute.
The judgment of conviction and sentence is REVERSED.
BARFIELD, PADOVANO, and POLSTON, JJ., concur.